DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 11-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anfindsen PN 6,751,617 in view of Zidenberg et al PN 11.126, 474.
In regards to claims 1, 15:  Anfindsen  teaches an apparatus comprising: a data memory (lock table 110) to store lock data (figure 2 Lock Control Block LCB see also figure 3) for each of a set of processing resources (154 “Each addressable slot 154, such as reference 154-1 of the hash table includes either a null value if there are no locked resources corresponding to that slot's hash table address, or a pointer to a list of lock control blocks (LCB's) 160 such as LCB 160-1, if there is at least one locked resource whose hash value corresponds to that slot's hash table address.” Column 5 lines 5-19), the lock data representing lock status data (“null value if no locked resources” or LCB if there is a locked resource) and tag data indicating a resource type (“The resource identifier that is hashed by function 150 may include a resource type or level indicator (e.g., indicating whether the resource to be locked is a database, table, page, tuple or other)” Column 5 lines 5-19) selected from a plurality of resource types (“database, table, page, tuple or other”); and a processing element (104) to execute an operation with respect to the lock data for a given processing resource, the operation comprising at least: a detection from the lock status data whether the given processing resource is currently unlocked (null state); and when the given processing resource is detected to be currently unlocked, performance of a predetermined action with respect to one or both of the lock status data and the tag data.  (locks the resource).  Anfindsen mentions Atomic operations but does not expressly state the lock function is an atomic operation or that the resource is “required”.  Zidenberg et al teaches a required/critical resource and performing an atomic operation to set the lock (“the VCPU may attempt to acquire the lock using atomic instructions. The VCPU may read a lock status in a register (which may not be the same as the HOLD_LOCK register) to determine whether the critical resource is being used. If the lock is free when the VCPU reads the register, i.e., no other VCPU is accessing the critical resource, the VCPU may acquire the lock and hold the lock while executing the critical section.” Column 6 lines 38-52).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to either include resource type in the lock status memory of Zidenberg et al or to perform the lock operation atomically including determining if the resource is needed/critical/required in Anfindsen because this would have prevented two separate entities from attempting the lock at the same time overwriting each other.
In regards to claim 2:  Both Zidenberg et al and Anfindsen teach locking the resource Zidenberg et al calls it a test and set (which is the common term for this atomic operation). “The test and set operation may generally be done in an atomic manner so that only one processor can obtain the lock, even if several are spinning at any given time”
In regards to claim 3:  Anfindsen states “sometimes have to wait for locks”.  Zidenberg et al states “VCPUs may need to wait and spin until the lock is free again,”
In regards to claim 4:  Zidenberg et al teaches failing to acquire the lock (Column 6 line 53 et seq.)
In regards to claim 7:  Anfindsen teaches is a resource is locked the lock requester writes a lock request block LRB and “For each lockable resource, it is possible that there is a plurality of transactions holding a lock (or the lock) on the resource in question. Each granted or pending lock request is represented by a Lock Request Block ("LRB").”
In regards to claim 8:  Anfindsen teaches determining if the resource is locked and also allows “access mode (e.g., browse, read, parameterized read, write, parameterized write, or exclusive) of all the locks granted on the database resource represented by this LCB;” thus outputting the data indicative of the resource lock.
In regards to claim 11:  Both Anfindsen and Zidenberg et al teaches simultaneous access requests.  Anfindsen teaches processor(s).  Zidenberg et al teaches “In a computer system, one or more processors may run concurrently. A lock may be used to prevent simultaneous access to a critical hardware or software resource (e.g., memory, CPU, file, data, table, etc.) by more than one processor.”
In regards to claim 12-13:  The processors further execute processing using the resource.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anfindsen PN 6,751,617 in view of Zidenberg et al PN 11.126, 474. as applied to claim 1 above, and further in view of Burrows et al PN 6,009,269.
In regards to claim 5:  Anfindsen teaches the locks having a hierarchical level but does not expressly state “the lock ordering defining an order by which processing resources of the same resource type as the required resource type are locked and unlocked.”.  Burrows et al teaches a lock ordering “the monitor 155 of FIG. 1 maintains data structures which store concurrency state information related to the order in which locks are acquired and released while the threads are executing.”
In regards to claim 6:  Burrows et al states “there may be another set of input data which could cause the threads to acquire locks in a different order.” i.e. a second lock ordering.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anfindsen PN 6,751,617 in view of Zidenberg et al PN 11.126, 474. as applied to claim 1 above, and further in view of Marshall et al PN 6,529,983.
In regards to claim 9:  Anfindsen teaches locking and unlocking which both involve writing to the LCB or LRB.  While Anfindsen mentions atomic operations Anfindsen does not expressly state the lock/ unlock operation is atomic.  Zidenberg et al expressly teaches an atomic lock operation but does not expressly teach an atomic unlocking operation.  Marshall et al expressly states “Lock (and unlock) requests are typically atomic in that they are implemented such that neither an interrupt nor a multiprocessor access affects the outcome. All processors that access a shared resource must obtain a lock that corresponds to that resource before manipulating its contents. A processor requesting the resource checks the lock to determine the resource's status and then decides how to proceed. If the lock is already held by another processor, the requesting processor must defer its access until the lock becomes available.” (Column 1 lines 50-59). Thus atomic unlocking is typical.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to also have the unlocking operation be atomic because then “neither an interrupt nor a multiprocessor access affects the outcome”.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anfindsen PN 6,751,617 in view of Zidenberg et al PN 11.126, 474. as applied to claim 1 above, and further in view of Lev et al PN 2020/0125422 and Mejdrich et al PN 2009/0125703.
In regards to claim 10:  Anfindsen states the lock may be on “a database object, such as a table, a page, or a datum or record in a database table.” Also mention “a tuple” either a datum or a tuple would be working data .  Anfindsen however does not mention a lock on execution context or metadata.  Lev et al teaches Para [0059] “lock algorithms, locking related metadata and the like”.  Mejdrich et al teaches Para [0042] “upon a context switch, a context of a current thread of execution in memory locations in a memory array in the outbox instead of the stack and lock the memory locations in which the context was saved.”.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow the lock mechanism to lock the context data and/or metadata because these are shared data resources and Anfindsen was not limiting on the types of data resources that could be locked.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anfindsen PN 6,751,617 in view of Zidenberg et al PN 11.126, 474. as applied to claim 1 above, and further in view of Wolff PN 6044376.
In regards to claim 14:  Anfindsen teaches locking resources.  Anfindsen does not state the lock is on a security state exception level/security privileges.  Wolff teaches “access privileges consisting of: a security privilege indicating the access rights of the node generating the request,” and “The administrative server processes the request by deteirmining if any security considerations prevent the grant of the access request, e.g. the data set is locked. If no security violations exist, e.g. the data set is unlocked, then an access grant, e.g. a block list, is sent to the data transfer server.” (spelling error in original)  It would have been obvious to a person of ordinary skill in the art before the effective filing date to include a security level in the lock mechanism because this would have prevented low security processes from being able to access the data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187